DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, claims 1-8 and 19-22, drawn to a method of compensating, correcting or minimizing uncompensated resistances in a biosensor for use in determining an analyte concentration in the reply filed on May 10, 2021 is acknowledged.  Claims 9-18 and 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species B, drawn to a method of electrochemically measuring concentration or presence of an analyte of interest in a body fluid sample (claims 9-14) and the device configured to perform the method of claim 9 (claims 23-26), and a nonelected Species C, drawn to a method of increasing biosensor computation accuracy and reliability (claims 15-18) and the device configured to perform the method of claim 15 (claims 27-30), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 10, 2021.
The traversal is on the ground(s) that the Restriction Requirement has not provided any supporting rationale or identified any different classifications for the asserted species.  This is not found persuasive because the required restriction is not a restriction among different invention groups, but an election of different species within the same invention group, no matter whether they belong to the same or different classifications.  As described in previous Office action, these species are independent 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities:
[00106] line 8: “CE conductive square 604I” should be “CE conductive square 804I” (as shown in Fig. 9)
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "18" and "20" have both been used to designate the upper surface of substrate 12 in Fig. 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation “a system comprising the device of claim 19 and at least one biosensor” in line 1, which is not disclosed in the specification and is deemed to be new matter.  The amendment of claim 19 specifies the device of claim 19 comprising a number of conductive elements including at least a working electrode, a working electrode voltage-sensing trace, a counter electrode, and a counter electrode voltage-sensing trace; a detection reagent contacting one or more of the conductive elements, which appears to constitute a biosensor.  The specification does not disclose a system comprising the device of claim 19, i.e., one biosensor, and at least one biosensor that appears to be at least another biosensor.   Thus, the limitation is deemed to be new matter.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 and 19-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “uncompensated connecting portions” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “uncompensated connecting portion.”
Claim 1 recites “the sheet resistance” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the sheet resistances.”
Subsequent dependent claims 2-8 are rejected for their dependency on rejected base claim 1.
Claim 2 recites the limitation "the potential" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the potential difference.”
Subsequent dependent claims 3-7 are rejected for their dependency on rejected base claim 2.
Claim 5 recites the limitation "the potential" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the potential difference.”

Claim 19 recites “uncompensated connecting portions” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “uncompensated connecting portion.”
Claim 19 recites “the sheet resistance” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the sheet resistances.”
Subsequent dependent claims 20-22 are rejected for their dependency on rejected base claim 19.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites applying a potential difference to the biosensor, wherein the biosensor comprises: a number of conductive elements including at least a working electrode, a working electrode voltage-sensing trace, a counter electrode, and a counter electrode voltage-sensing trace; and a detection reagent contacting one or more of the conductive elements wherein the potential difference is applied between the working electrode and the counter electrode and the counter electrode and each of the working electrode and the counter electrode is segmentable into an uncompensated connecting 
The limitation of applying a potential difference to the biosensor, wherein the biosensor comprises: a number of conductive elements including at least a working electrode, a working electrode voltage-sensing trace, a counter electrode, and a counter electrode voltage-sensing trace; and a detection reagent contacting one or more of the conductive elements wherein the potential difference is applied between the working electrode and the counter electrode, as drafted, is a process that, under its broadest reasonable interpretation, covers performance on a conventional biosensor using a generic computer.

    PNG
    media_image1.png
    472
    729
    media_image1.png
    Greyscale

As an evidence, Ueno (U.S. 7,540,947) teaches a structure of a conventional biosensor device (Fig. 46, Col. 2, lines 53-56).  The biosensor 1122 comprises a number of conductive elements including at least a working electrode (Fig. 46: working electrode 1101), a working electrode voltage-sensing trace (Fig. 46: the working electrode line, as annotated, having a resistance Rp1), a counter electrode (Fig. 46: counter electrode 1102), and a counter electrode voltage-sensing trace (Fig. 46: the counter electrode line, as annotated, having a resistance Rm1); and a detection reagent contacting one or more of the conductive elements (Col. 1, lines 45-48: an assay reagent made of an enzyme, a mediator, etc., is applied on the working electrode 1101 and the counter electrode 1102).  Further, applying a voltage difference between the working electrode and the counter electrode (Fig. 46: Vp is the voltage applied on the working electrode and Vm is the voltage applied on the counter electrode) is the 
Additionally, the claim recites each of the working electrode and the counter electrode is segmentable into an uncompensated connecting portions begin after connection of each of the respective voltage-sensing trances to the working electrode and the counter electrode, and wherein each uncompensated connecting portion and uncompensated active portion is further segmentable into a number of conductive squares, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind but for the recitation of generic computer components.  For example, “segmentable into the uncompensated connecting portion and an uncompensated active portion” and “further segmentable into a number of conductive squares” in the context of this claim encompasses the user performing the segmentation of both electrode sheet resistances in his/her mind.
The limitation of determining sheet resistances for the working electrode and the counter electrode based upon the applied potential difference by measuring resistances of one or more compensation loops formed by the working electrode, the counter electrode, and the voltage-sensing traces, dividing each resistance of the one or more compensation loops by a predetermined number of squares in the compensation loop, and mathematically combining the results to determine the sheet resistance representative of the conductive elements, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
The limitation of determining uncompensated resistances for the working electrode and the counter electrode based upon the sheet resistances and the number of conductive squares, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim encompasses the user determining both electrode uncompensated resistances in his/her mind.
The limitation of mathematically compensating or correcting impedance based upon the determined uncompensated resistances, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind but for the recitation of generic computer components.  For example, “mathematically 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a particular practical application because the claim only recites a conventional biosensor device comprising a number of conductive elements including at least a working electrode, a working electrode voltage-sensing trace, a counter electrode, and a counter electrode voltage-sensing trace; and a detection reagent contacting one or more of the conductive elements, as evidenced by Ueno. The conventional biosensor device only serves as a data source for subsequent determining sheet resistance, determining uncompensated resistance and mathematically compensating or correcting impedance and thus do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed biosensor is a conventional device, as anticipated by Ueno, which is described in the section of claim rejections - 35 USC 102.  Similarly, claims 2-7 that are directly or indirectly depending on claim 1, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

Thus, claims 1-8 are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (U.S. 7,540,947).
Regarding claim 1, Ueno teaches a device (Fig. 36: a biosensor 231, corresponding to the biosensor 1112 of Fig. 43 and as annotated in Fig. 46 that includes working/counter electrodes 1101/1102 and the working/counter electrode lines as annotated): comprising:
a number of conductive elements including at least a working electrode (Fig. 46: working electrode 1101), a working electrode voltage-sensing trace (Fig. 46: the working electrode line, as annotated, having a resistance Rp1), a counter electrode (Fig. 46: counter electrode 1102), and a counter electrode voltage-sensing trace (Fig. 46: the counter electrode line, as annotated, having a resistance Rm1); 
a detection reagent contacting one or more of the conductive elements (Col. 1, lines 45-48: an assay reagent made of an enzyme, a mediator, etc., is applied on the working electrode 1101 and the counter electrode 1102);
wherein the potential difference is applied between the working electrode and the counter electrode and the counter electrode (Fig. 46: Vp is the voltage applied on the working electrode and Vm is the voltage applied on the counter electrode) and each of the working electrode and the counter electrode is segmentable into an uncompensated connecting portions and an uncompensated active portion, wherein the uncompensated 

The designation “wherein the device is configure to: determining sheet resistances for the working electrode and the counter electrode based upon an applied potential difference through measured resistances of one or more compensation loops formed by the working electrode, the counter electrode, and the voltage-sensing traces, divide each resistance of the one or more compensation loops by a predetermined number of squares in the compensation loop, and mathematically combine the results to determine the sheet resistance representative of the conductive elements; determining uncompensated resistances for the working electrode and the counter electrode based upon the sheet resistances and the number of conductive squares; and mathematically compensate or correct impedance based upon the determined uncompensated resistances” is deemed to be functional limitations in apparatus claims with regard to the manner of operating the device. MPEP 2114(II).  In article claims, "[A]pparatus claims Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114(II). Here, the biosensor device of Ueno is identical to the presently claimed structure and would therefore structurally capable of performing in the manner of operating as claimed.

Regarding claim 20, Ueno teaches the device is a blood glucose meter (Col. 2, lines 59-60: the biosensor 1112 measures the blood glucose level).

Regarding claim 21, Ueno teaches a system (Fig. 46; Col. 2, line 53-54: a biosensor chip 1124) comprising the device of claim 19 (Fig. 46: as annotated, the device of claim 19 including the working/counter electrode 1101/1102 and the working/counter electrode lines, as applied to claim 19) and at least one biosensor (Fig. 46: all the components on the biosensor chip 1124, including the electrodes, the electrode lines, and the measurement circuit 1123 are together deemed to be a biosensor).

Regarding claim 22, the designation “wherein the system is a self-monitoring blood glucose (SMBG) system” is deemed to be a statement with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                        

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795